Exhibit 10.1



    
















ASSET PURCHASE AGREEMENT
(El Dorado Terminal and Tankage)
between
LION OIL COMPANY
as Seller
and
DELEK LOGISTICS OPERATING, LLC
as Buyer
Dated as of February 10, 2014
 
 











--------------------------------------------------------------------------------



TABLE OF CONTENTS
ARTICLE I DEFINED TERMS
1


1.1

Defined Terms
1


ARTICLE II TRANSFER OF ASSETS AND AGGREGATE CONSIDERATION
6


2.1
Sale of Assets
6


2.2
Transferred Assets
7


2.3

Excluded Assets
8


2.4

No Assumption of Liabilities
8


2.5
Consideration.
8


ARTICLE III CLOSING 
9


3.1
Closing
9


3.2
Deliveries by the Seller
9


3.3

Deliveries by the Buyer
9


3.4
Prorations
10


3.5
Reimbursement
10


ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER
10


4.1
Organization
10


4.2
Authorization
11


4.3
No Conflicts or Violations; No Consents or Approvals Required
11


4.4
Absence of Litigation
11


4.5
Bankruptcy
11


4.6
Brokers and Finders
11


4.7
Title to Transferred Assets.
12


4.8
Permits
12


4.9
Condition of Transferred Assets; Sufficiency of Transferred Assets
12


4.10

Compliance with Applicable Law
12


4.11
Compliance with Environmental Law
12


4.12
Conflicts Committee Matters
12


4.13
WAIVERS AND DISCLAIMERS
13


ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER
13


5.1
Organization
14


5.2
Authorization
14


5.3
No Conflicts or Violations; No Consents or Approvals Required
14


5.4
Absence of Litigation
14


5.5
Brokers and Finders
14


5.6
Environmental Consent Decree
15


ARTICLE VI COVENANTS
15


6.1
Additional Agreements
15


6.2
Further Assurances
15


6.3
Cooperation on Tax Matters
15


6.4
Cooperation for Litigation and Other Actions
15


6.5
Retention of and Access to Books and Records.
15




i

--------------------------------------------------------------------------------



6.6
Tanks Under Construction
16


6.7
Environmental Consent Decree
17


6.8
Permits
17


ARTICLE VII INDEMNIFICATION
17


7.1
Indemnification of Buyer and Seller
17


7.2
Defense of Third-Party Claims
17


7.3
Direct Claims
18


7.4
Limitations
18


7.5
Tax Related Adjustments
19


ARTICLE VIII MISCELLANEOUS
19


8.1
Expenses
19


8.2
Notices
19


8.3
Severability
20


8.4
Governing Law
20


8.5
Arbitration Provision
20


8.6
Confidentiality.
22


8.7
Parties in Interest
23


8.8
Assignment of Agreement
23


8.9
Captions
23


8.10
Counterparts
23


8.11
Integration
23


8.12
Amendment; Waiver
23


8.13
Survival of Representations and Warranties
23


ARTICLE IX INTERPRETATION
23


9.1

Interpretation
24


9.2
References, Gender, Number
24





Schedules:
Schedule 2.2(a)    —    Terminal
Schedule 2.2(b)    —    Tankage
Schedule 2.2(f)    —    Third Party Claims
Schedule 2.3(g)    —    Excluded Tankage





ii

--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT
(El Dorado Terminal and Tankage)
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of February 10, 2014,
is made and entered into by and between Lion Oil Company, an Arkansas
corporation (the “Seller”), and Delek Logistics Operating, LLC, a Delaware
limited liability company (the “Buyer”). The above-named entities are sometimes
referred to in this Agreement each as a “Party” and collectively as the
“Parties.”
WHEREAS, the Seller is the owner of a refinery and certain tanks, terminal and
logistics and other related assets near El Dorado, Arkansas (the “El Dorado
Refinery”);
WHEREAS, Buyer wishes to purchase certain assets associated with and adjacent to
the El Dorado Refinery; and
WHEREAS, the Parties wish to amend certain provisions of the Omnibus Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein and in the Restated Omnibus Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINED TERMS
1.1    Defined Terms. Unless the context expressly requires otherwise, the
respective terms defined in this Section 1.1 shall, when used in this Agreement,
have the respective meanings herein specified, with each such definition to be
equally applicable both to the singular and the plural forms of the term so
defined.
“Action” means any claim, action, suit, investigation, inquiry, proceeding,
condemnation or audit by or before any court or other Governmental Authority or
any arbitration proceeding.
“Affiliate” means, with to respect to a specified Person, any other Person
controlling, controlled by or under common control with that first Person. As
used in this definition, the term “control” includes (i) with respect to any
Person having voting securities or the equivalent and elected directors,
managers or Persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
Persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any Person and (iii) the ability to direct the
business and affairs of any Person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, for purposes of this Agreement, Delek
US and its subsidiaries (other than the General Partner and the Partnership and
its subsidiaries), including the Seller, on the one hand, and the General
Partner and the Partnership and its subsidiaries, including the Buyer, on the
other hand, shall not be considered Affiliates of each other.

1

--------------------------------------------------------------------------------



“Agreement” has the meaning set forth in the preamble.
“Ancillary Documents” means, collectively, the Buyer Ancillary Documents and the
Seller Ancillary Documents.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, decree, Permit, requirement, or other governmental
restriction or any similar form of decision of, or any provision or condition
issued under any of the foregoing by, or any determination by any Governmental
Authority having or asserting jurisdiction over the matter or matters in
question, whether now or hereafter in effect and in each case as amended
(including, without limitation, all of the terms and provisions of the common
law of such Governmental Authority), as interpreted and enforced at the time in
question, including Environmental Law.
“Bill of Sale” has the meaning set forth in Section 3.2(b).
“Books and Records” has the meaning set forth in Section 2.2(d).
“Business Day” means any day on which banks are open for business in Texas,
other than Saturday or Sunday.
“Buyer” has the meaning set forth in the preamble.
“Buyer Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by the Buyer, or its Affiliates, at the Closing
pursuant to Section 3.3 hereof and each other document or Contract entered into
by the Buyer, or its Affiliates, in connection with this Agreement or the
Closing.
“Buyer Indemnified Costs” means (a) any and all damages, losses, Claims,
liabilities, demands, charges, suits, penalties, costs, and expenses (including
court costs and reasonable attorneys’ fees and expenses incurred in
investigating and preparing for any litigation or proceeding) that any of the
Buyer Indemnified Parties incurs and that arise out of or relate to (x) any
breach of a representation, warranty or covenant of the Seller under this
Agreement or (y) any Excluded Liability, and (b) any and all Actions, Claims,
assessments, judgments, costs, and expenses, including reasonable legal fees and
expenses, incident to any of the foregoing. Notwithstanding anything in the
foregoing to the contrary, Buyer Indemnified Costs shall exclude any and all
Special Damages (other than those that are a result of (x) a third-party claim
for Special Damages, (y) the gross negligence or willful misconduct of the
Seller or (z) the failure of the Seller to perform its obligations under Section
6.8).
“Buyer Indemnified Parties” means Buyer and its Affiliates, including the
Partnership, and their respective officers, directors, partners, managers,
employees, consultants and equity holders.
“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, governmental action or cause of action of any kind or
character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including

2

--------------------------------------------------------------------------------



those based on theories of contract, tort, statutory liability, strict
liability, employer liability, premises liability, products liability, breach of
warranty or malpractice.
“Claimant” has the meaning set forth in Section 8.5.
“Closing” has the meaning set forth in Section 3.1.
“Closing Date” has the meaning set forth in Section 3.1.
“Confidential Information” means all information, documents, records and data
that a Party furnishes or otherwise discloses to the other Party (including any
such items furnished prior to the execution of this Agreement), together with
all analyses, compilations, studies, memoranda, notes or other documents,
records or data (in whatever form maintained, whether documentary, computer or
other electronic storage or otherwise) prepared by the receiving Party which
contain or otherwise reflect or are generated from such information, documents,
records and data; provided, however, that the term “Confidential Information”
does not include any information that (a) at the time of disclosure or
thereafter is or becomes generally available to or known by the public (other
than as a result of a disclosure by the receiving Party), (b) is developed by
the receiving Party without reliance on any Confidential Information or (c) is
or was available to the receiving Party on a nonconfidential basis from a source
other than the disclosing Party that, insofar as is known to the receiving Party
after reasonable inquiry, is not prohibited from transmitting the information to
the recipient by a contractual, legal or fiduciary obligation to the disclosing
Party.
“Consents” means all notices to, authorizations, consents, Orders or approvals
of, or registrations, declarations or filings with, or expiration of waiting
periods imposed by, any Governmental Authority, and any notices to, consents or
approvals of any other third party, in each case that are required by Applicable
Law or by Contract in order to consummate the transactions contemplated by this
Agreement and the Ancillary Documents.
“Contract” means any written contract, agreement, indenture, instrument, note,
bond, loan, lease, mortgage, franchise, license agreement, purchase order,
binding bid or offer, binding term sheet or letter of intent or memorandum,
commitment, letter of credit or any other legally binding arrangement, including
any amendments or modifications thereof and waivers relating thereto.
“Delek US” means Delek US Holdings, Inc., a Delaware corporation.
“Dispute” means any and all disputes, Claims, controversies and other matters in
question between the Seller, on the one hand, and the Buyer, on the other hand,
arising out of or relating to this Agreement or the alleged breach hereof, or in
any way relating to the subject matter of this Agreement regardless of whether
(a) allegedly extra-contractual in nature, (b) sounding in contract, tort or
otherwise, (c) provided for by Applicable Law or otherwise or (d) seeking
damages or any other relief, whether at law, in equity or otherwise.
“Effective Time” has the meaning set forth in Section 3.1.
“El Dorado Refinery” has the meaning set forth in the preamble.

3

--------------------------------------------------------------------------------



“Encumbrance” means any mortgage, pledge, charge, hypothecation, claim,
easement, right of purchase, security interest, deed of trust, conditional sales
agreement, encumbrance, interest, option, lien, right of first refusal, right of
way, defect in title, encroachments or other restriction, whether or not imposed
by operation of Applicable Law, any voting trust or voting agreement,
stockholder agreement or proxy.
“Environmental Consent Decree” has the meaning set forth in Section 5.6.
“Environmental Permit” means any Permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.
“Environmental Law” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other similar federal, state or
local environmental conservation and protection laws, each as amended from time
to time.
“Excluded Assets” has the meaning set forth in Section 2.3.
“Excluded Liabilities” has the meaning set forth in Section 2.4.
“Financial and Operational Information” has the meaning set forth in
Section 4.12.
“Fundamental Representations” has the meaning set forth in Section 7.4(a).
“General Partner” means Delek Logistics GP, LLC, a Delaware limited liability
company.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Indemnified Costs” means the Buyer Indemnified Costs and the Seller Indemnified
Costs, as applicable.
“Indemnified Party” means the Buyer Indemnified Parties and the Seller
Indemnified Parties.
“Indemnifying Party” has the meaning set forth in Section 7.2.

4

--------------------------------------------------------------------------------



“Lease and Access Agreement” has the meaning set forth in Section 3.2(a).
“Material Adverse Effect” means any material adverse change, circumstance,
effect or condition in or relating to the Transferred Assets or the assets,
financial condition, results of operations, or business of any Person or that
materially impedes the ability of any Person to consummate the transactions
contemplated hereby, other than any change, circumstance, effect or condition in
the refining or pipelines industries generally (including any change in the
prices of crude oil, natural gas, natural gas liquids, feedstocks or refined
products or other hydrocarbon products, industry margins or any regulatory
changes or changes in Applicable Law) or in United States or global economic
conditions or financial markets in general. Any determination as to whether any
change, circumstance, effect or condition has a Material Adverse Effect shall be
made only after taking into account all effective insurance coverages and
effective third-party indemnifications with respect to such change,
circumstance, effect or condition.
“Omnibus Agreement” means that certain Amended and Restated Omnibus Agreement
entered into and effective as of July 26, 2013, by and among Delek US, Delek
Refining, Ltd., the Seller, the Partnership, Paline Pipeline Company, LLC, SALA
Gathering Systems, LLC, Magnolia Pipeline Company, LLC, El Dorado Pipeline
Company, LLC, Delek Crude Logistics, LLC, Delek Marketing-Big Sandy, LLC, Delek
Marketing & Supply, LP, the Buyer and the General Partner.
“Order” means any order, writ, injunction, decree, compliance or consent order
or decree, settlement agreement, schedule and similar binding legal agreement
issued by or entered into with a Governmental Authority.
“Partnership” means Delek Logistics Partners, LP, a Delaware limited
partnership.
“Party” and “Parties” have the meanings set forth in the preamble.
“Permits” has the meaning set forth in Section 2.2(c).
“Permitted Encumbrances” means (a) liens for taxes not yet due and payable;
(b) liens of mechanics, laborers, suppliers, workers and materialmen incurred in
the ordinary course of business for sums not yet due or being diligently
contested in good faith; and (c) liens securing rental, storage, throughput,
handling or other fees or charges owing from time to time to common carriers,
solely to the extent of such fees or charges.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
Governmental Authority or other entity.
“Purchase Price” has the meaning set forth in Section 2.5(a).
“Receiving Party Personnel” has the meaning set forth in Section 8.6(d).
“Respondent” has the meaning set forth in Section 8.5.
“Restated Omnibus Agreement” has the meaning set forth in Section 3.2(d).

5

--------------------------------------------------------------------------------



“Right of Way Agreement” has the meaning set forth in Section 3.2(f).
“Seller” has the meaning set forth in the preamble.
“Seller Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by the Seller, or its Affiliates, at the Closing
pursuant to Section 3.2 hereof and each other document or Contract entered into
by the Seller, or its Affiliates, in connection with this Agreement or the
Closing.
“Seller Indemnified Costs” means (a) any and all damages, losses, Claims,
liabilities, demands, charges, suits, penalties, costs, and expenses (including
court costs and reasonable attorneys’ fees and expenses incurred in
investigating and preparing for any litigation or proceeding) that any of the
Seller Indemnified Parties incurs and that arise out of or relate to any breach
of a representation, warranty or covenant of Buyer under this Agreement, and (b)
any and all Actions, Claims, assessments, judgments, costs, and expenses,
including reasonable legal fees and expenses, incident to any of the foregoing.
Notwithstanding anything in the foregoing to the contrary, Seller Indemnified
Costs shall exclude any and all Special Damages (other than those that are a
result of (x) a third-party claim for Special Damages or (y) the gross
negligence or willful misconduct of Buyer).
“Seller Indemnified Parties” means the Seller and its Affiliates, including
Delek US, and their respective officers, directors, partners, managers,
employees, consultants and equity holders.
“Site Services Agreement” has the meaning set forth in Section 3.2(e).
“Special Damages” means any consequential, punitive, special, incidental or
exemplary damages, or for loss of profits or revenues.
“Tankage” has the meaning set forth in Section 2.2(b).
“Terminal” has the meaning set forth in Section 2.2(a).
“third-party action” has the meaning set forth in Section 7.2.
“Transferred Assets” has the meaning set forth in Section 2.2.
“Throughput and Tankage Agreement” has the meaning set forth in Section 3.2(c).
“Under Construction Tank” has the meaning set forth in Section 6.6.
ARTICLE II    
TRANSFER OF ASSETS AND AGGREGATE CONSIDERATION
2.1    Sale of Assets. Subject to all of the terms and conditions of this
Agreement, the Seller hereby sells, assigns, transfers and conveys to the Buyer,
and the Buyer hereby purchases and acquires from the Seller, the Transferred
Assets, free and clear of all Encumbrances, other than Permitted Encumbrances.

6

--------------------------------------------------------------------------------



2.2    Transferred Assets. For purposes of this Agreement, the term “Transferred
Assets” shall mean the following assets, properties and rights of the Seller,
other than the Excluded Assets:
(a)    all of the right, title and interest of the Seller to the light products
loading rack located adjacent to the El Dorado Refinery, including the loading
facilities, piping, meters, recorders, valves, fittings, improvements, truck and
other facilities related thereto, set forth on Schedule 2.2(a) to this Agreement
(the “Terminal”);
(b)    all of the right, title and interest of the Seller to the crude oil,
refined products, intermediates, waste, catalyst and other storage tanks located
at the El Dorado Refinery and all spheres, bullets, valves, pumps, meters,
recorders, fittings, improvements and other equipment related to such storage
tanks, set forth on Schedule 2.2(b) to this Agreement (the “Tankage”);
(c)    all permits, licenses, sublicenses, certificates, approvals, consents,
notices, waivers, variances, franchises, registrations, orders, filings,
accreditations, or other similar authorizations, including pending applications
or filings therefor and renewals thereof, required by any Applicable Law or
Governmental Authority or granted by any Governmental Authority (collectively,
the “Permits”) that are related to the Transferred Assets, to the extent
transferrable or assignable;
(d)    all of the records and files related to the operation of the Transferred
Assets, including, plans, drawings, instruction manuals, operating and technical
data and records, whether computerized or hard copy, tax files, books, records,
tax returns and tax work papers, supplier lists, reference catalogs, surveys,
engineering statements, maintenance records and studies, environmental records,
environmental reporting information, emission data, testing and sampling data
and procedures, data related to the Terminal and the Tankage associated with
construction, inspection and operating records, any and all information
necessary to meet compliance obligations with respect to Environmental Laws and
any other Applicable Laws, in each case related to the Transferred Assets and
existing as of the Closing Date (the “Books and Records”);
(e)    all of the right, title and interest of the Seller, if any, in and to
unexpired warranties and guarantees from third parties that are not Affiliates
of the Seller to the extent related to the Transferred Assets and to the extent
such warranties or guarantees are transferable to the Buyer, including
warranties set forth in any equipment purchase agreement, construction
agreement, lease agreement, consulting agreement or agreement for architectural
or engineering services, it being understood that nothing in this paragraph
shall be construed as a representation by the Seller that any such warranty
remains in effect or is enforceable; and
(f)    all claims, demands, causes of action, choses in action, rights of
recovery, rights of set-off, rights to refunds and similar rights against third
parties that are not Affiliates of the Seller (including indemnification and
contribution) to the extent related to (i) the ownership or operation of the
Transferred Assets after the Effective Time or (ii) any damage to the
Transferred Assets not repaired prior to the Effective Time, or any portion
thereof, if any, including those set forth on Schedule 2.2(f) and including any
claims for refunds, prepayments, offsets, recoupment, condemnation awards,
judgments and the like, whether received as payment or credit against future
liabilities, in each case to the extent related to the matters covered by
clauses (i) or (ii) above.

7

--------------------------------------------------------------------------------



2.3    Excluded Assets. The Transferred Assets shall not include, and the Seller
reserves and retains all right, title and interest in and to the following
(collectively, the “Excluded Assets”):
(a)    all real property, including all real property subject to the Lease and
Access Agreement;
(b)    all inventory, including raw materials, intermediates, products,
byproducts and wastes that is stored in the Tankage or the storage facilities
located at the Terminal at or prior to the Closing;
(c)    the rights of the Seller to the name “Delek,” “Lion,” “LOTT” or any
related or similar trade names, trademarks, service marks, corporate names or
logos, or any part, derivative or combination thereof;
(d)    all of the Seller’s and any of its Affiliates’ right, title and interest
in and to all accounts receivable and all notes, bonds, and other evidences of
indebtedness of and rights to receive payments arising out of sales, services,
rentals and other activities occurring in connection with and attributable to
the ownership or operation of the Transferred Assets prior to the Effective Time
and the security arrangements, if any, related thereto, including any rights
with respect to any third party collection procedures or any other actions or
proceedings in connection therewith;
(e)    all rights, titles, claims and interests of the Seller or any of its
Affiliates (i) under any policy or agreement of insurance, (ii) under any bond,
(iii) to or under any condemnation damages or awards in regard to any taking or
(iv) to any insurance or bond proceeds;
(f)    all claims, demands, causes of action, choses in action, rights of
recovery, rights of set-off, rights to refunds, and similar rights in favor of
the Seller or any of its Affiliates of any kind to the extent relating to (i)
the Excluded Assets or (ii) the ownership of the Transferred Assets prior to the
Effective Time (other than any damage to the Transferred Assets not repaired
prior to the Effective Time); and
(g)    all of the right, title and interest of the Seller to the storage tanks
located at the El Dorado Refinery and all spheres, bullets, valves, pumps,
meters, recorders, fittings, improvements and other equipment related to such
storage tanks, set forth on Schedule 2.3(g) to this Agreement.
2.4    No Assumption of Liabilities. Except as expressly set forth herein, or in
the Ancillary Documents, the Buyer shall not assume or become obligated with
respect to any obligation or liability of the Seller and its Affiliates of any
nature whatsoever, as a result of the transactions contemplated by this
Agreement (all such obligations or liabilities of the Seller and its Affiliates
not expressly so assumed by the Buyer, collectively, the “Excluded
Liabilities”).
2.5    Consideration.
(a)    The aggregate consideration to be paid by the Buyer for the Transferred
Assets shall be $95,900,000 (the “Purchase Price”).

8

--------------------------------------------------------------------------------



(b)    The Purchase Price shall be paid at the Closing by wire transfer of
immediately available funds to the accounts specified by the Seller.
ARTICLE III    
CLOSING
3.1    Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place simultaneously with the execution of this Agreement.
The date of the Closing is referred to herein as the “Closing Date” and the
Closing is deemed to be effective as of 12:01 a.m., Houston, Texas time, on the
Closing Date (the “Effective Time”).
3.2    Deliveries by the Seller. At the Closing, the Seller shall deliver, or
cause to be delivered, to the Buyer the following:
(a)    A counterpart to the lease and access agreement in the form mutually
agreed upon by the Parties (the “Lease and Access Agreement”), duly executed by
the Seller.
(b)    The bill of sale and assignment in the form mutually agreed upon by the
Parties (the “Bill of Sale”), duly executed by the Seller.
(c)    A counterpart of the throughput and tankage agreement in the form of
mutually agreed upon by the Parties (the “Throughput and Tankage Agreement”),
duly executed by the Seller.
(d)    A counterpart of the second amended and restated omnibus agreement in the
form mutually agreed upon by the Parties (the “Restated Omnibus Agreement”),
duly executed by Delek US and each applicable subsidiary of Delek US (excluding
the General Partner, the Buyer and the Partnership and its subsidiaries).
(e)    A counterpart of the site services agreement in the form mutually agreed
upon by the Parties (the “Site Services Agreement”), duly executed by the
Seller.
(f)    A counterpart to the right of way agreement in the form mutually agreed
upon by the Parties (the “Right of Way Agreement”), duly executed by the Seller.
(g)    A counterpart to the secondment agreement in the form mutually agreed
upon by the Parties (the “Secondment Agreement”), duly executed by the Seller.
(h)    Evidence in form and substance reasonably satisfactory to the Buyer of
the release and termination of all Encumbrances on the Transferred Assets, other
than Permitted Encumbrances.
3.3    Deliveries by the Buyer. At the Closing, the Buyer shall deliver, or
cause to be delivered, to the Seller the following:
(a)    The Purchase Price as provided in Section 2.2(b).

9

--------------------------------------------------------------------------------



(b)    A counterpart to the Lease and Access Agreement, duly executed by the
Buyer.
(c)    A counterpart to the Throughput and Tankage Agreement, duly executed by
the Buyer.
(d)    A counterpart of the Restated Omnibus Agreement, duly executed by the
General Partner, the Buyer and the Partnership and its subsidiaries.
(e)    A counterpart to the Site Services Agreement, duly executed by the Buyer.
(f)    A counterpart to the Right of Way Agreement, duly executed by the Buyer.
(g)    A counterpart to the Bill of Sale, duly executed by the Buyer.
(h)    A counterpart to the Secondment Agreement, duly executed by the General
Partner
3.4    Prorations. On the Closing Date, or as promptly as practicable following
the Closing Date, but in no event later than 60 calendar days thereafter, the
personal property taxes with respect to the Transferred Assets shall be prorated
between the Buyer, on the one hand, and the Seller, on the other hand, effective
as of the Effective Time with the Seller being responsible for amounts related
to the period prior to but excluding the Effective Time and the Buyer being
responsible for amounts related to the period at and after the Effective Time.
If the final property tax rate or final assessed value for the current tax year
is not established by the Closing Date, the prorations shall be made on the
basis of the rate or assessed value in effect for the preceding tax year and
shall be adjusted when the exact amounts are determined. All such prorations
shall be based upon the most recent available assessed value available prior to
the Closing Date.
3.5    Reimbursement. If the Buyer, on the one hand, or the Seller, on the other
hand, pays any tax agreed to be borne by the other Party under this Agreement,
such other Party shall promptly reimburse the paying Party for the amounts so
paid. If any Party receives any tax refund or credit applicable to a tax paid by
another Party hereunder, the receiving Party shall promptly pay such amounts to
the Party entitled thereto.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF THE SELLER
The Seller hereby represents and warrants to the Buyer that as of the date of
this Agreement:
4.1    Organization. The Seller is a corporation duly organized and validly
existing, under the Applicable Laws of the State of Arkansas. The Seller is duly
authorized to conduct business and is in good standing under the Applicable Laws
of each jurisdiction where such qualification is required, except where the lack
of such qualification would not have a Material Adverse Effect. The Seller has
the requisite corporate power and authority necessary to carry on its business
and to own and use the Transferred Assets owned or operated by it.

10

--------------------------------------------------------------------------------



4.2    Authorization. The Seller has full corporate power and authority to
execute, deliver, and perform this Agreement and any Seller Ancillary Documents
to which it is a party. The execution, delivery, and performance by the Seller
of this Agreement and the Seller Ancillary Documents and the consummation by the
Seller of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary corporate action of the Seller. This Agreement has
been duly executed and delivered by the Seller and constitutes, and each Seller
Ancillary Document executed or to be executed by the Seller has been, or when
executed will be, duly executed and delivered by the Seller and constitutes, or
when executed and delivered will constitute, a valid and legally binding
obligation of the Seller, enforceable against it in accordance with their terms,
except to the extent that such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting creditors’ rights and remedies generally and (b)
equitable principles which may limit the availability of certain equitable
remedies (such as specific performance) in certain instances.
4.3    No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by the Seller of this Agreement and the
other Seller Ancillary Documents to which it is a party does not, and the
consummation of the transactions contemplated hereby and thereby will not, (a)
violate, conflict with, or result in any breach of any provision of the Seller’s
certificate of incorporation or bylaws or similar governing documents, (b)
violate in any material respect any Applicable Law to which the Seller is
subject or to which any Transferred Asset is subject or (c) result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice or trigger any rights to payment or other compensation under any Contract
to which the Seller is a party or by which it is bound that relates to the
Transferred Assets, or that could prevent or materially delay the consummation
of the transactions contemplated by this Agreement. No Consent of any
Governmental Authority is required in connection with the execution, delivery
and performance by the Seller of this Agreement and the Seller Ancillary
Documents to which the Seller is a party or the consummation of the transactions
contemplated hereby or thereby.
4.4    Absence of Litigation. There is no Action pending or, to the knowledge of
the Seller, threatened against the Seller or any of its Affiliates relating to
the transactions contemplated by this Agreement or the Ancillary Documents or
the Transferred Assets or which, if adversely determined, would reasonably be
expected to materially impair the ability of the Seller to perform its
obligations and agreements under this Agreement or the Seller Ancillary
Documents and to consummate the transactions contemplated hereby and thereby.
4.5    Bankruptcy. There are no bankruptcy, reorganization or rearrangement
proceedings under any bankruptcy, insolvency, reorganization, moratorium or
other similar laws with respect to creditors pending against, being contemplated
by, or, to the knowledge of the Seller, threatened, against the Seller.
4.6    Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of the Seller or its Affiliates who is entitled to receive from the Buyer
any fee or commission in connection with the transactions contemplated by this
Agreement.

11

--------------------------------------------------------------------------------



4.7    Title to Transferred Assets.
(a)    The Seller has good and valid title to the Transferred Assets, free and
clear of all Encumbrances, other than Permitted Encumbrances.
(b)    There has not been granted to any Person, and no Person possesses, any
right of first refusal to purchase any of the Transferred Assets, except
pursuant to this Agreement and the Omnibus Agreement.
4.8    Permits. The Seller has all material Permits necessary for the operation
of the Transferred Assets at the location and in the manner operated as of the
date hereof. The Seller is in material compliance with all Permits, all such
Permits are in full force and effect, and there is no Action pending or, to the
knowledge of the Seller, threatened before any Governmental Authority that seeks
the revocation, cancellation, suspension or adverse modification thereof.
4.9    Condition of Transferred Assets; Sufficiency of Transferred Assets. The
Transferred Assets are in good operating condition and repair (normal wear and
tear excepted), are free from material defects (patent and latent), are suitable
for the purposes for which they are currently used and are not in need of
material maintenance or repairs except for ordinary routine maintenance and
repairs. The Transferred Assets, together with the rights granted to Buyer
pursuant to the Ancillary Documents, constitute all of the assets and rights
necessary to conduct the business of the Transferred Assets in a manner
consistent with the Financial and Operational Information.
4.10    Compliance with Applicable Law. Except where the failure to be in
compliance would not have a Material Adverse Effect, with respect to the
Transferred Assets, including their operation, the Seller is and has been in
compliance with all, and, to the knowledge of the Seller, is not under
investigation with respect to and has not been threatened to be charged with or
given notice of any violation of any, Applicable Laws (other than Environmental
Laws).
4.11    Compliance with Environmental Law. Except where the failure to be in
compliance would not have a Material Adverse Effect, with respect to the
Transferred Assets, including their operation, the Seller is and has been in
compliance with all, and, to the knowledge of the Seller, is not under
investigation with respect to and has not been threatened to be charged with or
given notice of any violation of any, applicable Environmental Laws.
4.12    Conflicts Committee Matters. The projections and budgets provided to the
conflicts committee of the board of directors of the General Partner (including
those provided to the financial advisor to the conflicts committee) as part of
its review in connection with this Agreement and the transactions contemplated
hereby were prepared and delivered in good faith and have a reasonable basis and
are consistent with the current expectations of the Seller’s management
regarding the Transferred Assets. To the extent that such information relates to
the periods during which the Seller owned the Transferred Assets, the historical
and current information regarding throughput and storage capacity, revenues and
costs of sales relating to the Transferred Assets (the “Financial and
Operational Information”) are correct in all material respects for such periods
and are derived from the Books and Records.

12

--------------------------------------------------------------------------------



4.13    WAIVERS AND DISCLAIMERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE BY THE PARTIES IN THIS
AGREEMENT, THE ANCILLARY DOCUMENTS AND THE RESTATED OMNIBUS AGREEMENT, THE
PARTIES HERETO ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT
MAKE, AND EACH SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR
WRITTEN, PAST OR PRESENT, REGARDING (I) THE VALUE, NATURE, QUALITY OR CONDITION
OF THE TRANSFERRED ASSETS INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL,
GEOLOGY OR ENVIRONMENTAL CONDITION OF THE TRANSFERRED ASSETS GENERALLY,
INCLUDING THE PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER MATTERS ON THE
TRANSFERRED ASSETS, (II) THE INCOME TO BE DERIVED FROM THE TRANSFERRED ASSETS,
(III) THE SUITABILITY OF THE TRANSFERRED ASSETS FOR ANY AND ALL ACTIVITIES AND
USES THAT MAY BE CONDUCTED THEREON, (IV) THE COMPLIANCE OF OR BY THE TRANSFERRED
ASSETS OR THEIR OPERATION WITH ANY APPLICABLE LAWS (INCLUDING WITHOUT LIMITATION
ANY ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES,
REGULATIONS, ORDERS OR REQUIREMENTS), OR (V) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
TRANSFERRED ASSETS. EXCEPT TO THE EXTENT PROVIDED IN THIS AGREEMENT, THE
ANCILLARY DOCUMENTS OR THE RESTATED OMNIBUS AGREEMENT, NONE OF THE PARTIES IS
LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS
OR INFORMATION PERTAINING TO THE TRANSFERRED ASSETS FURNISHED BY ANY AGENT,
EMPLOYEE, SERVANT OR THIRD PARTY. EXCEPT TO THE EXTENT PROVIDED IN THIS
AGREEMENT, THE ANCILLARY DOCUMENTS OR THE RESTATED OMNIBUS AGREEMENT, EACH OF
THE PARTIES HERETO ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, THE TRANSFER AND CONVEYANCE OF THE TRANSFERRED ASSETS SHALL BE
MADE IN AN “AS IS,” “WHERE IS” CONDITION WITH ALL FAULTS, AND THE TRANSFERRED
ASSETS ARE TRANSFERRED AND CONVEYED SUBJECT TO ALL OF THE MATTERS CONTAINED IN
THIS SECTION 4.13. THIS SECTION 4.13 SHALL SURVIVE THE TRANSFER AND CONVEYANCE
OF THE TRANSFERRED ASSETS OR THE TERMINATION OF THIS AGREEMENT. THE PROVISIONS
OF THIS SECTION 4.13 HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION
AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS
OR WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE
TRANSFERRED ASSETS THAT MAY ARISE PURSUANT TO APPLICABLE LAW NOW OR HEREAFTER IN
EFFECT, OR OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT, THE ANCILLARY
DOCUMENTS OR THE RESTATED OMNIBUS AGREEMENT.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES OF THE BUYER

13

--------------------------------------------------------------------------------



The Buyer hereby represents and warrants to the Seller that as of the date of
this Agreement:
5.1    Organization. The Buyer is a limited liability company, validly existing
and in good standing under the Applicable Laws of the State of Delaware.
5.2    Authorization. The Buyer has full limited liability company power and
authority to execute, deliver, and perform this Agreement and any Buyer
Ancillary Documents to which it is a party. The execution, delivery, and
performance by the Buyer of this Agreement and the Buyer Ancillary Documents and
the consummation by the Buyer of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary limited liability company
action of the Buyer. This Agreement has been duly executed and delivered by the
Buyer and constitutes, and each such Buyer Ancillary Document executed or to be
executed the Buyer has been, or when executed will be, duly executed and
delivered by the Buyer and constitutes, or when executed and delivered will
constitute, a valid and legally binding obligation of the Buyer, enforceable
against it in accordance with their terms, except to the extent that such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting creditors’ rights and remedies generally and (b) equitable principles
which may limit the availability of certain equitable remedies (such as specific
performance) in certain instances.
5.3    No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by the Buyer of this Agreement and the Buyer
Ancillary Documents to which it is a party does not, and consummation of the
transactions contemplated hereby and thereby will not, (a) violate, conflict
with, or result in any breach of any provisions of the Buyer’s certificate of
formation or limited liability company agreement, (b) violate in any material
respect any Applicable Law to which the Buyer is subject or (c) result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice or trigger any rights to payment or other compensation under any Contract
to which the Buyer is a party or by which it is bound that could prevent or
materially delay the consummation of the transactions contemplated by this
Agreement. No Consents are required in connection with the execution, delivery
and performance by the Buyer of this Agreement and the Buyer Ancillary Documents
to which the Buyer is a party or the consummation of the transactions
contemplated hereby or thereby.
5.4    Absence of Litigation. There is no Action pending or, to the knowledge of
the Buyer, threatened against the Buyer or any of its Affiliates relating to the
transactions contemplated by this Agreement or the Ancillary Documents or which,
if adversely determined, would reasonably be expected to materially impair the
ability of the Buyer to perform its obligations and agreements under this
Agreement or the Buyer Ancillary Documents and to consummate the transactions
contemplated hereby and thereby.
5.5    Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of the Buyer or its Affiliates who is entitled to receive from the Seller
any fee or commission in connection with the transactions contemplated by this
Agreement.

14

--------------------------------------------------------------------------------



5.6    Environmental Consent Decree. The Buyer acknowledges that it has received
notice and a copy of the consent decree entered in United States and State of
Arkansas v. Lion Oil Company, Civ. No. 03-1028 (Western District of Arkansas)
(the "Environmental Consent Decree").
ARTICLE VI    
COVENANTS
6.1    Additional Agreements. Subject to the terms and conditions of this
Agreement, the Ancillary Documents and the Restated Omnibus Agreement, each of
the Parties shall use its commercially reasonable efforts to do, or cause to be
taken all action and to do, or cause to be done, all things necessary, proper,
or advisable under Applicable Laws to consummate and make effective the
transactions contemplated by this Agreement. If at any time after the Closing
Date any further action is necessary or desirable to carry out the purposes of
this Agreement, the Parties and their duly authorized representatives shall use
commercially reasonable efforts to take all such action.
6.2    Further Assurances. After the Closing, each Party shall take such further
actions, including obtaining consents to assignment from third parties, and
execute such further documents as may be necessary or reasonably requested by
the other Party in order to effectuate the intent of this Agreement and the
Ancillary Documents and to provide such other Party with the intended benefits
of this Agreement and the Ancillary Documents. Following the Closing, the Buyer
and the Seller agree to remit to the other Party or its Affiliates, as
applicable, with reasonable promptness, any payments, rebates, bills or other
correspondence received on or in respect of, or otherwise relevant to the other
Party or its Affiliates including, with respect to the Buyer, the Transferred
Assets or, with respect to the Seller, the Excluded Assets.
6.3    Cooperation on Tax Matters. Following the Closing Date, the Parties shall
cooperate fully with each other and shall make available to the other, as
reasonably requested and at the expense of the requesting Party, and to any
Governmental Authority responsible for the administration of any tax, all
information, records or documents relating to tax liabilities or potential tax
liabilities of the Seller for all periods at or prior to the Effective Time and
any information which may be relevant to determining the amount payable under
this Agreement, and shall preserve all such information, records and documents
at least until the expiration of any applicable statute of limitations or
extensions thereof.
6.4    Cooperation for Litigation and Other Actions. Each Party shall cooperate
reasonably with the other Party, at the requesting Party’s expense (but
including only out-of-pocket expenses to unaffiliated third parties,
photocopying and delivery costs and not the costs incurred by any Party for the
wages or other benefits paid to its officers, directors or employees), in
furnishing reasonably available information, testimony and other assistance in
connection with any proceedings, tax audits or other Disputes involving any of
the Parties hereto (other than in connection with Disputes between the Parties).
6.5    Retention of and Access to Books and Records.

15

--------------------------------------------------------------------------------



(a)    As promptly as practicable and in any event before 30 days after the
Closing Date, the Seller will deliver or cause to be delivered to the Buyer, the
Books and Records that are in the possession or control of the Seller or its
Affiliates.
(b)    The Buyer agrees to afford the Seller and its Affiliates and their
respective accountants, counsel and other designated individuals, during normal
business hours, upon reasonable request, at a mutually agreeable time, full
access to and the right to make copies of the Books and Records at no cost to
the Seller or its Affiliates (other than for reasonable out-of-pocket expenses);
provided that such access will not be construed to require the disclosure of
Books and Records that would cause the waiver of any attorney-client, work
product or like privilege; provided, further, that in the event of any
litigation, nothing herein shall limit any Party’s rights of discovery under
Applicable Law. Without limiting the generality of the preceding sentences, the
Buyer agrees to provide the Seller and its Affiliates reasonable access to and
the right to make copies of the Books and Records after the Closing for the
purposes of assisting the Seller and its Affiliates (a) in complying with the
Seller’s obligations under this Agreement, (b) in preparing and delivering any
accounting statements provided for under this Agreement and adjusting, prorating
and settling the charges and credits provided for in this Agreement, (c) in
owning or operating the Excluded Assets, (d) in preparing tax returns, (e) in
responding to or disputing any tax audit, (f) in asserting, defending or
otherwise dealing with any claim or dispute, known or unknown, under this
Agreement or with respect to Excluded Assets or (g) in asserting, defending or
otherwise dealing with any third party claim or dispute by or against the Seller
or its Affiliates relating to the Transferred Assets.
6.6    Tanks Under Construction. Tanks T051, T119, T198, T240 and T244 at the El
Dorado Refinery (such storage tanks, together with all spheres, bullets, valves,
pumps, meters, recorders, fittings, improvements and other equipment related
thereto, the “Under Construction Tanks”) are under construction and, as of the
date of this Agreement, such construction is incomplete. The Under Construction
Tanks are owned by the Seller and have not been transferred to the Buyer prior
to or contemporaneously with the Closing. Following the Closing, the Seller
agrees that it shall complete the construction of the Under Construction Tanks
in an expeditious and diligent manner and at the Seller’s sole cost and expense,
and the Buyer shall be entitled to participate in all stages of planning,
scheduling, implementing and oversight of the construction. Upon completion of
the construction of any Under Construction Tank, the Seller shall take such
further actions and execute such further documents as may be necessary or
reasonably requested by the Buyer to convey title to it, free and clear of all
Encumbrances, other than Permitted Encumbrances, to the Buyer. Prior to the
conveyance of any Under Construction Tank as described in the prior sentence,
risk of loss for such Under Construction Tank shall remain with the Seller, and
any loss, destruction or damage to such tank shall not relieve the Seller of the
obligation to diligently construct and convey such tank as described herein.
Notwithstanding the foregoing, the Seller shall not be entitled to any
consideration for conveyance of any Under Construction Tank other than the
consideration received under Section 2.5, and conveyance of the Under
Construction Tanks shall not affect the Seller’s obligations under the
Throughput and Tankage Agreement. Following the conveyance of each Under
Construction Tank, the terms “Transferred Assets” and “Tankage” shall be deemed
to include such Tank, as applicable, for all purposes, including (i) breaches of
representations and warranties hereunder and any indemnification to which the
Buyer is entitled as a result thereof, and (ii) any Ancillary

16

--------------------------------------------------------------------------------



Documents containing provisions or defined terms that refer to or derive their
meaning from the definition of “Transferred Assets” under this Agreement.
6.7    Environmental Consent Decree. Upon the Seller’s request, the Buyer will
execute a modification to the Environmental Consent Decree that makes the Buyer
responsible for complying with the terms and conditions of the Environmental
Consent Decree as may be required by the United States Environmental Protection
Agency. The Parties acknowledge that the prior sentence does not affect the
indemnity in Section 3.1(a)(vi) of the Restated Omnibus Agreement.
6.8    Permits. During the term of the Throughput and Tankage Agreement, (a) the
Seller shall maintain all Permits necessary for the operation of the Transferred
Assets, and (b) if the Buyer reasonably determines that it is necessary to
transfer any such Permits to the Buyer or its designee, the Seller shall, at its
own expense, take such actions as are necessary to transfer such Permits.
ARTICLE VII    
INDEMNIFICATION
7.1    Indemnification of Buyer and Seller. From and after the Closing and
subject to the provisions of this Article VII, (i) the Seller agrees to
indemnify and hold harmless the Buyer Indemnified Parties from and against any
and all Buyer Indemnified Costs and (ii) Buyer agrees to indemnify and hold
harmless the Seller Indemnified Parties from and against any and all Seller
Indemnified Costs. For the avoidance of doubt, the foregoing indemnification is
intended to be in addition to and not in limitation of any indemnification to
which the Parties may be entitled under the Ancillary Documents.
7.2    Defense of Third-Party Claims. An Indemnified Party shall give prompt
written notice to Seller or Buyer, as applicable (the “Indemnifying Party”), of
the commencement or assertion of any action, proceeding, demand, or claim by a
third party (collectively, a “third-party action”) in respect of which such
Indemnified Party seeks indemnification hereunder. Any failure so to notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
that it, he, or she may have to such Indemnified Party under this Article VII
unless the failure to give such notice materially and adversely prejudices the
Indemnifying Party. The Indemnifying Party shall have the right to assume
control of the defense of, settle, or otherwise dispose of such third-party
action on such terms as it deems appropriate; provided, however, that:
(a)    The Indemnified Party shall be entitled, at its own expense, to
participate in the defense of such third-party action (provided, however, that
the Indemnifying Party shall pay the attorneys’ fees of the Indemnified Party if
(i) the employment of separate counsel shall have been authorized in writing by
any the Indemnifying Party in connection with the defense of such third-party
action, (ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Indemnified Party to have charge of such third-party action,
(iii) the Indemnified Party shall have reasonably concluded that there may be
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party, or (iv) the Indemnified
Party’s counsel shall have advised the Indemnified Party in writing, with a copy
delivered to the Indemnifying Party, that there is a material conflict of
interest that could violate applicable standards of professional conduct to have
common counsel);

17

--------------------------------------------------------------------------------



(b)    The Indemnifying Party shall obtain the prior written approval of the
Indemnified Party before entering into or making any settlement, compromise,
admission, or acknowledgment of the validity of such third-party action or any
liability in respect thereof if, pursuant to or as a result of such settlement,
compromise, admission, or acknowledgment, injunctive or other equitable relief
would be imposed against the Indemnified Party or if, in the opinion of the
Indemnified Party, such settlement, compromise, admission, or acknowledgment
could have a material adverse effect on its business;
(c)    The Indemnifying Party shall not consent to the entry of any judgment or
enter into any settlement that does not include as an unconditional term thereof
the giving by each claimant or plaintiff to each Indemnified Party of a release
from all liability in respect of such third-party action; and
(d)    The Indemnifying Party shall not be entitled to control (but shall be
entitled to participate at its own expense in the defense of), and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement, compromise, admission, or acknowledgment of any third-party action
(i) as to which the Indemnifying Party fails to assume the defense within a
reasonable length of time or (ii) to the extent the third-party action seeks an
order, injunction, or other equitable relief against the Indemnified Party
which, if successful, would materially adversely affect the business,
operations, assets, or financial condition of the Indemnified Party; provided,
however, that the Indemnified Party shall make no settlement, compromise,
admission, or acknowledgment that would give rise to liability on the part of
any Indemnifying Party without the prior written consent of such Indemnifying
Party.
The Parties shall extend reasonable cooperation in connection with the defense
of any third-party action pursuant to this Article VII and, in connection
therewith, shall furnish such records, information, and testimony and attend
such conferences, discovery proceedings, hearings, trials, and appeals as may be
reasonably requested.
7.3    Direct Claims. In any case in which an Indemnified Party seeks
indemnification hereunder which is not subject to Section 7.2 because no
third-party action is involved, the Indemnified Party shall notify the
Indemnifying Party in writing of any Indemnified Costs which such Indemnified
Party claims are subject to indemnification under the terms hereof. Subject to
the limitations set forth in Section 7.4(a), the failure of the Indemnified
Party to exercise promptness in such notification shall not amount to a waiver
of such claim unless the resulting delay materially prejudices the position of
the Indemnifying Party with respect to such claim.
7.4    Limitations. The following provisions of this Section 7.4 shall limit the
indemnification obligations hereunder:
(a)    The Indemnifying Party shall not be liable for any Indemnified Costs
pursuant to this Article VII unless a written claim for indemnification in
accordance with Section 7.2 or Section 7.3 is given by the Indemnified Party to
the Indemnifying Party with respect thereto on or before 5:00 p.m., Houston,
Texas time, on or prior to the first anniversary of the Closing Date; provided,
however, that written claims for indemnification (i) for Indemnified Costs
arising out of (x) a breach of any representation or warranty contained in
Sections 4.1, 4.2, 4.6, 4.7, 5.1, 5.2 and

18

--------------------------------------------------------------------------------



5.5 (the “Fundamental Representations”) or (y) an Excluded Liability may be made
at any time and (ii) for Indemnified Costs arising out of a breach of any
covenant may be made at any time prior to the expiration of such covenant
according to its terms.
(b)    An Indemnifying Party shall not be obligated to pay for any Indemnified
Costs under this Article VII until the amount of all such Indemnified Costs
exceeds, in the aggregate, $500,000, in which event Indemnifying Party shall pay
or be liable for all such Indemnified Costs from the first dollar. The aggregate
liability of an Indemnifying Party under this Article VII shall not exceed
$17,500,000. The limitations in the previous two sentences shall not apply to
Indemnified Costs to the extent such costs arise out of (i) a breach of any
Fundamental Representations or (ii) an Excluded Liability.
(c)    Each Party acknowledges and agrees that, after the Closing Date,
notwithstanding any other provision of this Agreement to the contrary, the
Buyer’s and the other Buyer Indemnified Parties’ and the Seller’s and the other
Seller Indemnified Parties’ sole and exclusive remedy with respect to the
Indemnified Costs shall be in accordance with, and limited by, the provisions
set forth in this Article VII. The Parties further acknowledge and agree that
the foregoing is not the remedy for and does not limit the Parties’ remedies for
matters covered by the indemnification provisions contained in the Ancillary
Documents. Any indemnification obligation of the Seller to the Buyer Indemnified
Parties on the one hand, or the Buyer to the Seller Indemnified Parties on the
other hand, pursuant to this Article VII shall be reduced by an amount equal to
any indemnification recovery by such Indemnified Parties pursuant to the other
Ancillary Documents between the Parties to the extent that such other
indemnification recovery arises out of the same event or circumstance giving
rise to the indemnification obligation of the Seller or the Buyer, respectively,
hereunder.
7.5    Tax Related Adjustments. The Seller and the Buyer agree that any payment
of Indemnified Costs made hereunder will be treated by the Parties on their tax
returns as an adjustment to the Purchase Price.
ARTICLE VIII    
MISCELLANEOUS
8.1    Expenses. Except as provided in Section 3.4 of this Agreement, or as
provided in the Ancillary Documents or the Restated Omnibus Agreement, all costs
and expenses incurred by the Parties in connection with the consummation of the
transactions contemplated hereby shall be borne solely and entirely by the Party
which has incurred such expense. For the avoidance of doubt, the Buyer shall be
responsible for all costs and expenses (including attorneys’ fees and expenses)
incurred by the conflicts committee of the General Partner in connection with
this Agreement and the transactions contemplated herein. Except as this
Agreement otherwise provides, the Seller, on the one hand, and the Buyer, on the
other, shall each be responsible for 50% of the payment of the aggregate costs
associated with obtaining the consents, approvals or authorizations necessary to
effect the transfer of the Transferred Assets to the Buyer as contemplated
herein.
8.2    Notices. All notices, requests, demands, and other communications
hereunder will be in writing and will be deemed to have been duly given: (a) if
by transmission by facsimile or

19

--------------------------------------------------------------------------------



hand delivery, when delivered; (b) if mailed via the official governmental mail
system, five Business Days after mailing, provided that said notice is sent
first class, postage pre-paid, via certified or registered mail, with a return
receipt requested; (c) if mailed by an internationally recognized overnight
express mail service such as FedEx, UPS, or DHL Worldwide, one Business Day
after deposit therewith is prepaid; or (d) if by e-mail, one Business day after
delivery with receipt is confirmed. All notices will be addressed to the Parties
at the respective addresses as follows:
if to the Seller:
Lion Oil Company
c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271


with a copy, which shall not constitute notice, to:


Lion Oil Company
c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: President
Telecopy No: (615) 435-1271


if to the Buyer:
Delek Logistics Operating, LLC
c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271


with a copy, which shall not constitute notice, to:


Delek Logistics Operating, LLC
c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: President
Telecopy No: (615) 435-1271


or to such other address or to such other person as either Party will have last
designated by notice to the other Party.

20

--------------------------------------------------------------------------------



8.3    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.
8.4    Governing Law. This Agreement shall be subject to and governed by the
laws of the State of Texas, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.
8.5    Arbitration Provision. Any and all Disputes shall be resolved through the
use of binding arbitration using three arbitrators, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as
supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section 8.5 and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this Section 8.5
will control the rights and obligations of the Parties. Arbitration must be
initiated within the time limits set forth in this Agreement, or if no such
limits apply, then within a reasonable time or the time period allowed by the
applicable statute of limitations. Arbitration may be initiated by a Party
(“Claimant”) serving written notice on the other Party (“Respondent”) that the
Claimant elects to refer the Dispute to binding arbitration. Claimant’s notice
initiating binding arbitration must identify the arbitrator Claimant has
appointed. The Respondent shall respond to Claimant within 30 days after receipt
of Claimant’s notice, identifying the arbitrator Respondent has appointed. If
the Respondent fails for any reason to name an arbitrator within the 30-day
period, Claimant shall petition the American Arbitration Association for
appointment of an arbitrator for Respondent’s account. The two arbitrators so
chosen shall select a third arbitrator within 30 days after the second
arbitrator has been appointed. The Claimant will pay the compensation and
expenses of the arbitrator named by or for it, and the Respondent will pay the
compensation and expenses of the arbitrator named by or for it. The costs of
petitioning for the appointment of an arbitrator, if any, shall be paid by
Respondent. The Claimant and Respondent will each pay one-half of the
compensation and expenses of the third arbitrator. All arbitrators must (i) be
neutral parties who have never been officers, directors or employees of the
Seller, the Buyer or any of their Affiliates and (ii) have not less than seven
years’ experience of in the energy industry. The hearing will be conducted in
Houston, Texas and commence within 30 days after the selection of the third
arbitrator. The Seller, the Buyer and the arbitrators shall proceed diligently
and in good faith in order that the award may be made as promptly as possible.
Except as provided in the Federal Arbitration Act, the decision of the
arbitrators will be binding on and non-appealable by the Parties hereto. The
arbitrators shall have no right to grant or award Special Damages in favor of
Seller, on one hand (except to the extent such Special Damages (a) are awarded
to a third-party or (b) are the result of the gross negligence or willful
misconduct of the Buyer), or Buyer, on the other hand (except to the extent such
Special Damages (x) are awarded to a third-party, (y) are the result of the
gross negligence or willful misconduct of the Seller, or (z) the failure of the
Seller to perform its obligations under Section 6.8).

21

--------------------------------------------------------------------------------



8.6    Confidentiality.
(a)    Obligations. Each Party shall use commercially reasonable efforts to
retain the other Party’s Confidential Information in confidence and not disclose
the same to any third party nor use the same, except as authorized by the
disclosing Party in writing or as expressly permitted in this Section 8.6. Each
Party further agrees to take the same care with the other Party’s Confidential
Information as it does with its own, but in no event less than a reasonable
degree of care.
(b)    Required Disclosure. Notwithstanding Section 8.6(a) above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, including the
rules and regulations of the Securities and Exchange Commission, or is required
to disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.
(c)    Return of Information. Upon written request by the disclosing Party, all
of the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 8.6, and such archived or back-up Confidential Information shall
not be accessed except as required by Applicable Law.
(d)    Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the terms thereof. Any third party contractors that are given access
to Confidential Information of a disclosing Party pursuant to the terms hereof
shall be required to sign a written agreement pursuant to which such Receiving
Party Personnel agree to be bound by the provisions of this Agreement, which
written agreement will expressly state that it is enforceable against such
Receiving Party Personnel by the disclosing Party.

22

--------------------------------------------------------------------------------



(e)    Survival. The obligation of confidentiality under this Section 8.6 shall
survive the termination of this Agreement for a period of two years.
8.7    Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto and their successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to
confer upon any other Person (other than the Indemnified Parties with respect to
Article VII) any rights or remedies of any nature whatsoever under or by reason
of this Agreement.
8.8    Assignment of Agreement. Neither this Agreement nor any of the rights,
interests, or obligations hereunder may be assigned by any Party without the
prior written consent of the other Party hereto.
8.9    Captions. The captions in this Agreement are for purposes of reference
only and shall not limit or otherwise affect the interpretation hereof.
8.10    Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.
8.11    Integration. This Agreement, the Ancillary Documents and the Restated
Omnibus Agreement supersede any previous understandings or agreements among the
Parties, whether oral or written, with respect to their subject matter. This
Agreement, the Ancillary Documents and the Restated Omnibus Agreement contain
the entire understanding of the Parties with respect to the subject matter
hereof and thereof. No understanding, representation, promise or agreement,
whether oral or written, is intended to be or shall be included in or form part
of this Agreement, the Ancillary Documents or the Restated Omnibus Agreement
unless it is contained in a written amendment hereto or thereto and executed by
the Parties hereto or thereto after the date of this Agreement, the Ancillary
Documents or the Restated Omnibus Agreement.
8.12    Amendment; Waiver. This Agreement may be amended only in a writing
signed by all Parties. Any waiver of rights hereunder must be set forth in
writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive any
Party’s rights at any time to enforce strict compliance thereafter with every
term or condition of this Agreement.
8.13    Survival of Representations and Warranties. The representations and
warranties set forth in this Agreement shall survive the Closing until 5:00
p.m., Houston, Texas time, on the first anniversary of the Closing Date;
provided, however, that (a) any representation and warranty that is the subject
of a claim for indemnification hereunder which claim was timely made pursuant to
Section 7.4(a) shall survive with respect to such claim until such claim is
finally paid or adjudicated and (b) the Fundamental Representations shall
survive indefinitely.
ARTICLE IX    
INTERPRETATION

23

--------------------------------------------------------------------------------



9.1    Interpretation. It is expressly agreed that this Agreement shall not be
construed against any Party, and no consideration shall be given or presumption
made, on the basis of who drafted this Agreement or any particular provision
hereof or who supplied the form of Agreement. Each Party agrees that this
Agreement has been purposefully drawn and correctly reflects its understanding
of the transaction that this Agreement contemplates. In construing this
Agreement:
(a)    examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;
(b)    the word “includes” and its derivatives means “includes, but is not
limited to” and corresponding derivative expressions;
(c)    a defined term has its defined meaning throughout this Agreement and each
Exhibit, Annex or Schedule to this Agreement, regardless of whether it appears
before or after the place where it is defined;
(d)    each Exhibit, Annex and Schedule to this Agreement is a part of this
Agreement, but if there is any conflict or inconsistency between the main body
of this Agreement and any Exhibit, Annex or Schedule, the provisions of the main
body of this Agreement shall prevail;
(e)    the term “cost” includes expense and the term “expense” includes cost;
(f)    the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof;
(g)    the inclusion of a matter on a Schedule in relation to a representation
or warranty shall not be deemed an indication that such matter necessarily
would, or may, breach such representation or warranty absent its inclusion on
such Schedule;
(h)    any reference to a statute, regulation or law shall include any amendment
thereof or any successor thereto and any rules and regulations promulgated
thereunder;
(i)    currency amounts referenced herein, unless otherwise specified, are in
U.S. Dollars;
(j)    unless the context otherwise requires, all references to time shall mean
time in Houston, Texas;
(k)    whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified; and
(l)    if a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb).
9.2    References, Gender, Number. All references in this Agreement to an
“Article,” “Section,” “subsection,” “Exhibit” or “Schedule” shall be to an
Article, Section, subsection, Exhibit or Schedule of this Agreement, unless the
context requires otherwise. Unless the context clearly

24

--------------------------------------------------------------------------------



requires otherwise, the words “this Agreement,” “hereof,” “hereunder,” “herein,”
“hereby,” or words of similar import shall refer to this Agreement as a whole
and not to a particular Article, Section, subsection, clause or other
subdivision hereof. Cross references in this Agreement to a subsection or a
clause within a Section may be made by reference to the number or other
subdivision reference of such subsection or clause preceded by the word
“Section.” Whenever the context requires, the words used herein shall include
the masculine, feminine and neuter gender, and the singular and the plural.
[Remainder of page intentionally left blank. Signature page follows.]



25

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.
BUYER:

DELEK LOGISTICS OPERATING, LLC



By: /s/ Andrew L. Schwarcz    
Name: Andrew L. Schwarcz    
Title: Executive Vice President    
By: /s/ H. Pete Daily    
Name: H. Pete Daily    
Title: Executive Vice President


SELLER:

LION OIL COMPANY


By: /s/ H. Pete Daily    
Name: H. Pete Daily    
Title: Executive Vice President    
By: /s/ Kent B. Thomas    
Name: Kent B. Thomas    
Title: Executive Vice President



[Signature Page to Asset Purchase Agreement]

--------------------------------------------------------------------------------




Schedule 2.2(a)
Terminal
Located at the El Dorado refinery, the terminal consists of a truck loading rack
with three loading bays supplied by pipeline from storage tanks located at the
refinery.




--------------------------------------------------------------------------------





Schedule 2.2(b)
Tankage
1.
Tanks (“Tanks”) described on Annex 1 attached hereto.

2.
Equipment used in connection with the operation of the tanks described on Annex
2 attached hereto.

3.
Internal load racks located on the Premises (as defined in the Lease and Access
Agreement).

4.
Any crude oil or refined product pipelines to the extent the same run on, below,
above and/or within the Premises and that connect into the Tanks.

The following shall not be included in the items above, and shall be considered
Excluded Assets:
1.
Any crude oil or refined product pipelines that run on, below, above and/or
within the El Dorado Refinery (including the Premises) that do not connect into
the Tanks.

2.
Any crude oil or refined product pipelines to the extent the same run on, below,
above and/or within the El Dorado Refinery (excluding the Premises).







--------------------------------------------------------------------------------




Annex 1
El Dorado Refinery Tanks


Tank
Area
Shell Capacity
T007
LOT
18,145.17
T019
#4,#8&#11
2,290.94
T024
PMA
3,447.80
T036
PH
4,390.60
T042
#4,#8&#11
765.50
T043
#4,#8&#11
572.75
T054
PH
15,086.64
T059
PH
9,068.54
T061
PH
20,127.60
T062
PH
20,140.80
T063
PH
8,486.40
T064
PH
9,463.19
T065
PH
10,113.60
T066
PH
14,584.03
T067
PH
14,584.03
T082
PH
20,081.38
T084
PH
10,109.60
T085
PH
8,366.59
T088
PH
20,121.60
T089
PH
20,121.60
T098
AP
1,005.53
T103
PH
54,941.59
T108
PH
48,373.44
T109
PH
55,367.20
T113
PH
60,307.42
T114
PH
55,332.73
T115
PH
55,328.97
T120
PH
76,742.54
T121
PH
79,649.85
T122
PH
77,846.18
T123
PH
79,722.49
T124
PH
53,787.39
T126
PH
54,504.81
T128
PH
80,298.71
T146
PH
711.62
T147
PH
713.05





--------------------------------------------------------------------------------



T148
PH
714.19
T149
PH
2,570.92
T155
PH
524.58
T167
AP
1,332.80
T168
AP
1,332.80
T180
PMA
301.14
T184
PH
955.73
T185
PH
1,784.65
T186
PH
706.60
T187
PH
817.17
T189
PH
713.61
T191
PH
150,386.36
T194
#5 & #14
604.50
T195
#5 & #14
604.50
T196
#5 & #14
604.50
T197
#5 & #14
524.52
T199
AP
1,892.60
T217
#7,#10&#12
73.00
T241
#5 & #14
2,795.95
T242
#5 & #14
2,795.95
T243
#5 & #14
3,265.24
T245
#5 & #14
3,135.30
T246
#5 & #14
3,135.30
T247
#5 & #14
5,140.70
T262
PH
5,040.55
T263
PH
5,040.55
T264
PH
5,039.58
T265
PH
5,039.58
T268
LOT
462.79
T269
LOT
462.79
T271
PH
9,230.50
T272
PH
1,010.61
T273
PH
1,010.61
T274
PH
1,010.61
T282
WWTP
2,719.37
T283
WWTP
2,719.37
T353
AP
1,412.70
T354
AP
1,391.00
T356
AP
285.16
T357
AP
107.43





--------------------------------------------------------------------------------



T360
#5 & #14
15,091.60
T361
#5 & #14
15,094.93
T362
#5 & #14
598.30
T363
#5 & #14
595.39
T364
#5 & #14
1,007.24
T365
#5 & #14
1,007.24
T366
#5 & #14
697.00
T367
#5 & #14
5,117.19
T368
#5 & #14
10,106.68
T371
#5 & #14
10,098.90
T372
#5 & #14
10,108.50
T531
PH
13,368.00
T532
PH
31,786.04
T536
#5 & #14
15,130.91
T540
Trucking
241.71
T552
Trucking
241.71
T554
PMA
107.72
T571
AP
142.05
T051
PH
11,956.94
T198
#5 & #14
519.50
T240
#5 & #14
3,030.67
T244
#5 & #14
2,060.28
T004
LOT
5,130.60
T009
LOT
1,283.51
T053
LOT
7,866.30
T140
LOT
992.02
T141
LOT
996.49
T142
LOT
2,015.66
T143
LOT
2,015.66
T144
LOT
125.34
T188
PH
5,033.07
T275
WWTP
1,723.00
T276
WWTP
1,734.00
T277
WWTP
4,418.00
T278
WWTP
4,424.00
T279
WWTP
42,893.71
T280
WWTP
42,893.71
T373
LOT
1,008.10
T374
#7,#10&#12
342.74
T393
WWTP
143.19





--------------------------------------------------------------------------------



T394
WWTP
286.21
T432
LOT
2,030.74
T449
WWTP
241.00
T541
LOT
5,036.00
T542
LOT
5,036.00
T543
LOT
5,036.00
T545
WWTP
23,367.03
T546
WWTP
23,367.03
T547
PH
290.24
T023
AP
1,999.70
T039
#4,#8&#11
5,116.70
T040
#4,#8&#11
3,684.90
T041
#4,#8&#11
3,802.37
T076
#4,#8&#11
36,397.84
T078
AP
5,171.20
T101
AP
54,990.80
T102
#4,#8&#11
55,332.49
T104
#4,#8&#11
55,322.84
T105
#4,#8&#11
64,025.44
T112
PMA
151,130.00
T219
AP
55,956.49
T348
AP
5,264.45
T349
AP
5,288.26
T350
AP
1,412.70
T351
AP
1,412.70
T352
AP
1,412.70
T355
AP
1,006.10
T382
PMA
5,214.53
T383
PMA
5,192.02
T384
PMA
3,149.72
T385
PMA
3,065.13
T386
PMA
3,063.79
T387
PMA
3,065.25
T544
AP
5,295.45
T548
PMA
100,328.00
T553
PMA
1,521.75
T107
AP
55,291.28
T110
AP
55,747.56
T175
AP
4,815.73
T119
PH
30,000.00





--------------------------------------------------------------------------------



T125
PH
55,089.48
T549
PH
143.24









--------------------------------------------------------------------------------




Annex 2
El Dorado Refinery Equipment
 
 
 
Asset
Asset description
 
5000000108
REPAIR RR TRACKS E&W CUTBACK RACK
 
5000000109
REPAIR RR @ RACK & SWITCH @ PC PLANT
 
5000000111
REAPLACE CROSS TIES & REPAIR RR CROSSING
 
5000001731
LT ST RUN UNLOADING FACILITY
 
5000001732
ASPHALT STOR & HAND MT PLEASA
 
5000001733
LIGHT STRAIGHT RUN UNLOADING
 
5000001734
FUEL DISPENSING FACILITY
 
5000000729
Steam Trace & Insulate Block House to 63 Tk Line
 
5000001439
REPLACE FLUX BUCKED METERS
 
5000001769
ADDTL PUMP @ 112 TANK
 
5000001771
CRUDE BOOSTER PUMP
 
5000001775
DIESEL ENGINE FOR CRUDE PUMP
 
5000000746
REPLACE PIPING ON TANK 140
 
5000001398
RPLCE HT CT FEED LINE W/22758
 
5000000136
MOTOR CONTROLERS ASPHALT TRANSFER PUMPS
 
5000000257
76 TANK TRANSFER PUMP
 
5000000293
PUMP FOR 39 40 41 & 102 TANKS
 
5000000454
SCREW PUMP #11 CHARGE SERVICE
 
5000000476
REPLACE CARTRIDGE ASSEMBLY FOR #11 CHARGE PUMP
 
5000001570
REWORK #11 UNIT CHARGE PUMP
 
5000001857
INSTALL MIXER IN #40 TANK
 
5000000130
SOUR WATER FEED LINE TO #14 BACKUP FROM #7 TANK
 
5000001901
NEW PUMP FOR 145 TANK
 
5000001903
MINERAL SPIRITS STORAGE TANK
 
5000000165
PMA HEATER BLOWER
 
5000000381
PMA LOADING RACR STRAINERS
 
5000000493
5GRJ CAST STEEL PUMP @PMA
 
5000000815
BUNDRICK LOADING ARMS AT PMA SOUTH RACK
 
5000001355
POLYMER LETDOWN FACILITY
 
5000001418
RADAR GAUGE PMA MIX TANK
 
5000000358
INSTALL PMA TK VENT CONTROLS
 
5000001927
SPENT ACID LOADING LINE
 
5000001929
SULFURIC ACID UNLOADING HOSES
 
5000001639
ASPLT PLNT BLWR LOW TEMP SHTDN
 
5000000396
TRAVAINI VACUUM PUMP
 
5000000401
LIGHT OIL LOADING RACK METERS
 
5000000416
LUBRICITY ADDITIVE ESSYEM EL DORADO RACK - 75%
 
5000000417
LUBRICITY ADDITIVE ESSYEM EL DORADO RACK 25%
 
5000000441
ELDORADO TRUCK RACK CARD READER
 
5000000501
ELECTRONIC LEVEL GAUGE FOR 119 TANK
 
5000000696
UPGRADE TRUCK RACK TO ACU-LOAD III
 





--------------------------------------------------------------------------------



5000000744
DIESEL MOISTURE ANALYZER
 
5000000818
SANDHILL/GAS LOADING RACK SAFETY SHOWER
 
5000001320
TRUCK RACK VAPOR RECOVERY UNIT
 
5000001321
UPGRADE 1VD ADDITIVE INJECTORS
 
5000001340
(6) DIESEL METER PRESENT IMP
 
5000001341
HIGH SULFUR DIESEL @TRUCK RACK
 
5000001420
ELECTRONIC PRESETS-TRUCK RACK
 
5000001421
TRUCK RACK ELEC PRESET IMPROV
 
5000001480
GASOLINE RACK PROVING LINE
 
5000001575
GASOLINE RACK RAIN WTR MODS
 
5000001576
GASOLINE RACK RAIN WATER MOD'S
 
5000001577
GAS RACK RAIN WATER MODS
 
5000001590
TRUCK RK VPR RCVRY UNIT/21789
 
5000001591
TRUCK RACK VAPOR RCVRY UNIT
 
5000001620
ADDITIVE SYSTEM TANK 609
 
5000001977
LIGHT OIL LOADING RACK
 
5000001978
ARKLA FUEL GAS METERING
 
5000001979
GATE PAK AUTO GAS ADDITIVE SYS
 
5000001980
(6) DIESEL DYE INJECTION SYS
 
5000001981
IVD ADDITIVE TANK-TRUCK RACK
 
5000001982
GROUND VERIFICATION SYSTEM
 
5000001983
GASOLINE BLENDING SYSTEM
 
5000001984
UPGRADES FOR W GATE/TRK RACK
 
5000001985
UPGRADES FOR W GATE TRUCK RACK
 
5000001986
REPLACE RACK OVERFILL SYSTEM
 
5000001987
1C-OGV INTELLITROL MODULE
 
5000001988
GATE VALVE TANK 125
 
5000003409
PORTABLE TRUCK PLATFORMS GAS/DIESEL LOADING
 
5000003410
PORTABLE TRUCK PLATFORMS #114 UNLOADING
 
5000000163
USED ASPHALT TRANSFER PUMP
 
5000000188
LK SOLVENT PIPING
 
5000000190
INSTALL EMISSION CONTROL @ PMA FACILITY
 
5000000232
REPLACE EXPANSION JOINT TO FUME SCRUBBER
 
5000000234
CRUDE PIPELINE UNDER HINSON ROAD
 
5000000344
INSTALL TEMP SOLVENT TK @ ASP PLANT
 
5000000380
PMA TANK EMISSION CONTROLS
 
5000000388
PUMP BEARING HOUSING
 
5000000409
INSTALL FOAM LINE TO 108 TK
 
5000000445
CBO STORAGE FACILITY
 
5000000479
TANK 105 FLUX LOADING SYSTEM
 
5000000489
REPLACE FILL LINES @124 TANK
 
5000000491
EXPAND PROPYLENE LDG CAPABILITY
 
5000000510
PUMPS & PIPING FOR GAS OIL TRANSFER
 
5000000515
"REPLACE PARALLELL CRUDE LINES W/12"" LINE"
 
5000000525
#5 TANK FARM NITROGEN GAS BLANKETING
 
5000000560
54 TANK BLANKETING SYSTEM
 





--------------------------------------------------------------------------------



5000000565
AMETEK MOD# DT8311 TEMERATURE INDICATOR - QTY 20
 
5000000581
WORTHINGTON 6GRJ CAST STEEL PUMP FOR CANNING PLT
 
5000000582
FAULK 2090FC2A Gear Box for T105
 
5000000601
60 GPM COALESCER
 
5000000607
REPLACE ASPHALT LOADING PUMP
 
5000000628
REPLACE FUME SCRUBBER TOWER
 
5000000637
RELOCATE CRACK METER
 
5000000644
ASPHALT TANKAGE MACT OPACITY CONTROLS
 
5000000654
ASPHALT LINE INSULATION - T162 TO T353
 
5000000677
KETTLE REBOILERS FOR DIESEL TANK 119
 
5000000678
VERTICAL CRACK IMPELLER UPGRADE
 
5000000690
REVISE SUCTION & FILL LINES @ 119TANK
 
5000000691
REVISE SUCTION & FILL LINES @ 532 TANK
 
5000000692
ACID SCRUBBERS
 
5000000714
STAINLESS STEEL TOTE FOR BIOCIDE STORAGE
 
5000000739
WINSMITH GEAR BOXES FOR WATER PLANT
 
5000000768
REFINERY LIGHT SLOP TO 66 TANK
 
5000000770
METAL PORTABLE HEATED BLDG FOR BIOCIDE TOTES
 
5000000793
REDUCE REFINERY GAS BLENDING TIME
 
5000000796
PUMPHOUSE DELTA V SYSTEM - HARDWARE
 
5000000798
ASPHALT PLANT CONDENSATE RECEOVERY SYSTEM UPGRADE
 
5000000810
12'' DIESEL LINE TO TEPPCO'S P5 TANK FARM
 
5000000836
INSTALL 2ND NEW ASPHALT TANK (Tk 191)
 
5000000915
Engineering Work for Product Shipment Improvements
 
5000000916
EAST TRANSFER PUMP @ T039 & T040
 
5000000917
WEST TRANSFER PUMP @ T039 & T040
 
5000000932
FIBERGLASS FLOOR FOR T368
 
5000000937
PUMP FOR T102 - WORTHINGTON 6GRJ CAST STEEL
 
5000000938
Byron Jackson Pump Model 4x6x10L SC7 (from Teppco)
 
5000001081
"SPILL STOP VAVLVE (4""-150#) ON T123"
 
5000001096
Des-Case DC-14-3-30 Tank Breather for T320
 
5000001097
3051L Liquid Level Transmitter for T320
 
5000001098
751Remote Signal Indicator for T320
 
5000001119
P-5 DENSITOMETER
 
5000001121
PORTABLE RED DYE INJECTION
 
5000001124
SOUR NAPHTHA UNLDG TO 240 TK
 
5000001125
"3"" STEAM HEADER 118/111 TANKS"
 
5000001128
REPLACE TANK 103 MANIFOLD/PUMP
 
5000001132
HIGH PRESSURE SD SW P-5 LINES
 
5000001133
CNTRL VALVE/WIZARD CONTR TK148
 
5000001134
P-5 GAS DIESEL LEAK DETECTOR
 
5000001139
UPGRADE GASOLINE BLEND SYSTEM
 
5000001140
ADDITIVE INJECTION SYSTEM UPGRADE
 
5000001144
"INST 6"" FILL LINE TO #61 TANK"
 
5000001146
FIBER OPTIC COMM LINK T103
 
5000001147
"REPLACE 6"" GASOLINE FILL LINE"
 





--------------------------------------------------------------------------------



5000001148
P-5 DIESEL METER REPLACEMENT
 
5000001149
REBUILD STEAM PUMP
 
5000001312
REPAIRS ELECTRIC MOTORS
 
5000001315
CAP INT BED LINER
 
5000001324
REPLACE #354 TANK PUMP
 
5000001326
FLOATING ROOF SEALS120&123TNKS
 
5000001346
"REPLACE 6"" GASOLINE FILL LINE"
 
5000001348
GASOLINE SLOP SYSTEM
 
5000001402
ASPHALT TRANSFER PUMP
 
5000001408
GASOLINE BACK PRESSURE VALVES
 
5000001411
PIPELINE BOOSTER PUMP DRIVER
 
5000001422
NAPHTHA METER ASPHALT PLANT
 
5000001429
FLAME ARRESTORS TANKS #243/244
 
5000001445
REPAIR ASPHLT A/C
 
5000001458
INSTL P5 DSL PUMP-ETHYL TRAP
 
5000001558
FLTR SPRTR/ASPH PLNT GAS LINE
 
5000001571
REPLACE 65 GASOLINE BLEND LINE
 
5000001573
GASOLINE BLENDING SYS PHS II
 
5000001603
RPLC T105 STM RD W ELEC PUMP
 
5000001612
"6"" STRMLN-ASP PLNT & LDNG LN"
 
5000001629
FUEL ADTV EQPMNT IN REFINERY
 
5000001908
OXIDIZING BLOWER ASPHALT PLANT
 
5000001909
REPLACE #73 TANK PUMP
 
5000001989
STORAGE TANKS & PIPELINES
 
5000001990
LUBE OIL TEST RUN #10 UNIT
 
5000001991
TIE-IN #9 UNIT FEED LINE
 
5000001992
TANK #58 SOUR WATER REMOVAL
 
5000001994
REPLACE PUMP @ #52 TANK
 
5000001995
REPLACE PUMP @ 114 TANK
 
5000002007
LSR TO CRUDE INJECTION PUMP
 
5000002008
REPLACE TANK @ 104 TANK
 
5000002009
#25/58 TANKS TO #112 TANK
 
5000003197
Drip Pan/Sump Pump Modifications@Aphalt Dike Walls
 
5000003203
COKER FEED TO TYLER
 
5000003204
OPEN, CLEAN & INSPECT 125 TANK
 
5000003205
ETHANOL BLENDING PROJECT
 
5000003206
Tank Vent Air Dryer (W)
 
5000003207
Tank Vent Air Dryer (E)
 
5000003209
Ethanol Pump Suction Air Release
 
5000003210
Ethanol Pump Sdischarge Air Release
 
5000003281
TANK 66 WATER DRAW-OFF PUMP UPGRADE
 
5000003298
WIRELESS TRANSMITTER INSTALL ON PIPELINE
 
5000003332
T105 - FLUX STORAGE
 
5000003336
66TK Water Draw-off Pump
 
5000003411
UNIFINER FEED STOCK
 
5000000124
COVER FOR 66 TANK LOADING RACK
 





--------------------------------------------------------------------------------



5000000186
PROPANE MERCAPTAN INJECTION SYSTEM
 
5000000415
TORQUE ARM PG 6420 LOADING RACK
 
5000000480
DISTILLATE BLEND STOCK UNLOADING STATION
 
5000000484
REPLACE NORTH PIT TRUCK SCALE
 
5000000516
200 VLT STG. PUMP (PROPYLENE PUMP)
 
5000000732
Replace Dropboards
 
5000000747
MIDDLE PUMP AT TANK 219
 
5000000910
CLOSED LOOP SAMPLE AR01-413CLS001
 
5000000911
CLOSED LOOP SAMPLE AR01-413CLS002
 
5000000912
CLOSED LOOP SAMPLE AR01-413CLS003
 
5000000913
CLOSED LOOP SAMPLE AR01-413CLS004
 
5000000956
ASPHALT TRUCK RACK VAPOR COLLECTION SYSTEM
 
5000001074
3-WAY VALVES AT PROPYLENE LDG RACKS
 
5000001150
LOADING RACKS
 
5000001151
ASPHALT TANK CAR/LOADING SP
 
5000001152
AC-20 LDG HEATER @ 219 TANK
 
5000001153
SEGREGATE AC20 & AC30 LDG FAC
 
5000001154
CHARG STOCK UNLOADING FACILITY
 
5000001155
IMPROVE LT ST RUN (GAS UNLOAD)
 
5000001156
STEEP ROOFING BULK LOADIN RACK
 
5000001157
BUTANE EXCESS FLOW VALVE
 
5000001158
PROPOLINE TRUCK LOADING RACK
 
5000001159
RELOCATE TRK RACK SCALES-AMOCO
 
5000001161
EXCESS FLOW CHECK VALVES
 
5000001162
TREATED BFW FOR 219 TK BOILER
 
5000001163
STEAM BLOWDOWN DRUM
 
5000001164
SPENT ACID FUME SCRUBBER
 
5000001165
EXPAND SPENT ACID LOADING RACK
 
5000001166
ETHYL MERCAPTAN INJECTION
 
5000001168
N2 TO ACIDE UNLOADING RACK
 
5000001169
MODIFY LPG LOADING RACK
 
5000001277
AC10 TRUCKLOADING FACILITY
 
5000001473
REVISE PIPING III TANK
 
5000001540
INSTALL R17 STRNR ASPH TRK RCK
 
5000001541
INSTL R17 STRNR ASP TK RACK
 
5000001599
RPLC MERCAPTAN INJECTION PUMP
 
5000001614
TANK 219 SPARE PUMP LDNG ARMS
 
5000003212
LSR Loading Line (3") Tyler to T67
 
5000003283
LOADING ARM ON 140/160 LOADING RACK
 
5000000159
ADD 3RD BURNER TO TK 78
 
5000000571
ASPHALT LOADING RACK - LOADING ARMS (3)
 
5000000781
Engineering for Asphalt Loading System
 
5000001177
ASPHALT PACKING & LOADING
 
5000001179
ASPHALT DOCK EXPANSION
 
5000001333
UPGRADE ASPHALT SPILLS @DOCK
 
5000001182
"8"" DRAINLINE-TANK #372"
 





--------------------------------------------------------------------------------



5000001194
REPLACE TIES IN CUTBACK MTR RK
 
5000001589
#1 LDNG RK RR TRK REPAIR
 
5000001607
RLRD TRK RPRS TO HYDRO SDM RK
 
5000003279
INSTALL NO SMOKING SIGNS AT TRUCK RACK
 
5000001040
STORMWATER SEGREGATION - SOUTH SW COLL TKS & PUMPS
 
5000000592
STORMWATER SEGREGATION - SLOP OIL SYSTEM
 
5000000594
STORMWATER SEGREGATION - PIPE BRIDGES (NEAR #1 CT)
 
5000000595
STORMWATER SEGREGATION - NORTH SW COLL TKS & PUMPS
 
5000000596
STORMWATER SEGREGATION - NORTH SUMP & PUMPS
 
5000001557
TANK #7 PUMP & KEROSENE LINE
 
5000003366
V1613 2005 CHEV SILVERADO 2500 REG CAB 133" WB
 
5000002291
LIFT TRUCK RPL-ASPHALT LD RACK
 
5000002304
INSTL INTRCNCT/PNDA NTRL GSLNE
 
5000002315
GAS/DIESEL TRUCK LOADING TERMINAL BLDG
 
5000002442
FIRE PROTECTION BLDG NO 63
 
5000002438
PUMP & CONTROL HOUSE NO 51
 
5000002443
MAIN PUMP HOUSE NO 40
 
5000002345
TRUCK RACK OFFICE NO 60
 
5000002346
TANK CAR RACK OFFICE NO 61
 
5000002347
TRUCK SCALE HOUSE NO 64
 
5000002348
E & W LOADING RACK LIGHTING
 
5000002964
HVAC UNIT FOR PMA PLANT
 
5000003099
UPGRADE GAUGING &TANK TRANFERS
 
5000003152
WHIRLPOOL 12000 BTU AIR COND
 
5000002599
DIAMOND G3 UPGRADE
 
5000002801
REPLACE TRK RACK COMPUTER
 
5000003097
UPGRADE EL DORADO TRUCK RACK
 
5000002562
ASPHALT TERMINAL OPERATING SYSTEM
 
5000002929
PUMPHOUSE DELTA V SYSTEM - SOFTWARE
 
5000002932
"TEPPCO FLOW COMPUTER (on new 12"" Diesel Pipeline
 
 
 
 
Project Definition
(CIP items)
 
EDLO070086
ASPHALT TRUCK LOADING FACILTY
 
EDLO080073
ISOBUTANE LOADING & UNLOADING FACILITIES
 
EDLO120001
LION OIL BIODIESEL BLENDING - TRUCK RACK
 
EDLO120122
TRUCK RACK DIESEL COALESCERS UPGRADE
 
EDLO120129
TRUCK TACK OIL/WATER SEPARATOR RECOVERY
 
EDLO130009
GASOLINE RACK ADDITIVE SYSTEM MODIFICATION - REFINERY
 
EDLO120115
TANK 39 ASPHALT BLENDING
 
EDLO120127
ASPHALT BLEND OIL STORAGE
 
 
 
 
New assets added in Q413:
 
5000003427
GASOLINE TRUCK RACK CARD READER UPGRADE (10)
 
5000003467
Biodiesel Blending cone roof tank, piping, control
 
5000003428
ASPHALT BLEND OIL STORAGE TANK
 
5000003470
TANK 219 FLOOR, TUBES, DOOR
 





--------------------------------------------------------------------------------





Schedule 2.2(f)
Third Party Claims
None.


Schedule 2.3(g)
Excluded Tankage
See attached.






--------------------------------------------------------------------------------




Schedule 2.3(g)
Excluded Tankage


Tank
Area
Shell Capacity
T538
PH
23.73
T600
#4,#8&#11
47.67
T601
#4,#8&#11
24.62
T602
#4,#8&#11
24.62
T638
WWTP
7.67
T639
WWTP
9.54
T640
#4,#8&#11
9.29
T658
#4,#8&#11
9.47
T663
#4,#8&#11
9.48
T664
#4,#8&#11
9.48
T667
#7,#10&#12
6.57
T668
#4,#8&#11
6.57
T669
#4,#8&#11
6.57
T539
#5 & #14
23.73
T665
#5 & #14
9.47
T015
PH
3,002.80
T116
PH
54,954.36
T117
PH
54,918.46
T605
#7,#10&#12
13.43
T606
#7,#10&#12
13.43
T657
#4,#8&#11
14.60
T005
LOT
293.19
T006
LOT
293.19
T011
LOT
4,881.80
T014
LOT
3,002.80
T145
AP
240.94
T171
AP
641.36
T417
LOT
426.85
T611
LOT
204.04
T612
LOT
94.52
T643
LOT
29.25
T087
LOT
45,106.55
T156
AP
712.80
T169
AP
395.56
T310
PC Plt
975.16





--------------------------------------------------------------------------------



T311
PC Plt
53.83
T312
PC Plt
54.40
T313
PC Plt
54.81
T314
PC Plt
51.61
T315
PC Plt
51.27
T316
PC Plt
6.50
T317
PC Plt
20.55
T318
PC Plt
18.93
T319
PC Plt
279.61
T321
PC Plt
279.02
T322
PC Plt
279.93
T323
PC Plt
284.13
T325
PC Plt
283.78
T326
PC Plt
283.65
T327
PC Plt
283.80
T328
PC Plt
279.61
T329
PC Plt
284.99
T330
PC Plt
286.21
T331
PC Plt
284.07
T332
PC Plt
279.10
T524
PH
50,905.00
T530
PH
54,804.51
T662
#7,#10&#12
9.47
T130
LOT
488.69
T131
LOT
488.69
T624
LOT
35.78
T625
LOT
35.78
T659
LOT
9.47
T660
#7,#10&#12
9.47
T661
#7,#10&#12
9.47
T623
WWTP
12.93
T626
WWTP
12.93
T628
WWTP
12.93
T629
WWTP
29.76
T630
WWTP
29.76
T631
WWTP
4.90
T632
WWTP
25.38
T633
WWTP
25.38
T634
WWTP
4.92
T635
WWTP
29.76





--------------------------------------------------------------------------------



T636
WWTP
29.76
T637
WWTP
23.46
T641
WWTP
12.93
T644
WWTP
20.24
T645
WWTP
20.24
T646
WWTP
20.24
T650
WWTP
12.93
T651
WWTP
28.52
T652
WWTP
28.52
T655
#4,#8&#11
9.57
T607
PH
35.97
T608
PH
190.45
T609
PH
146.24
T610
PH
48.08
T656
PH
54.85
T003
PH
3,341.90
T022
AP
2,001.20
T050
PH
9,991.68
T058
PH
9,977.70
T072
AP
894.80
T073
AP
881.50
T074
AP
904.76
T096
AP
1,005.53
T097
AP
1,005.53
T118
PMA
55,497.11
T162
AP
2,001.73
T170
AP
641.55
T173
AP
413.32
T176
AP
5,135.09
T192
PH
148,095.01
T270
PH
9,309.73
T430
LOT
128.70
T431
LOT
128.70
T433
LOT
111.22
T434
#7,#10&#12
98.39
T435
#7,#10&#12
233.58
T603
PH
24.62
T604
#7,#10&#12
23.46
T613
PH
481.40
T616
PH
43.74





--------------------------------------------------------------------------------



T617
PH
23.88
T618
#5 & #14
48.50
T619
PH
47.75
T620
#7,#10&#12
23.87
T621
#7,#10&#12
12.33
T622
#5 & #14
23.87
T642
PH
19.83
T649
PH
2.85
T111
PMA
54,490.31
T627
WWTP
35.78
T614
#7,#10&#12
15.70
T615
#7,#10&#12
29.82
T647
#7,#10&#12
24.47
T648
#7,#10&#12
12.40





